DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A preliminary amendment to the claims has not been filed. Thus, Claims 1-15 filed on 08/27/2021 are currently pending and are under examination.

Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior Application No. 15/311,270, filed 05/02/2018, and adds disclosure not presented in the prior application. Claim 15 recites continuously adding chloride and continuously adding ferric chloride, however, the aforementioned prior application does not describe adding ferric chloride continuously when chlorine is also added continuously. The only disclosure of the continuous addition of chlorine is in Example 2 of the prior application but ferric chloride is not added continuously in this example.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed concentrations of ferric chloride and chlorine render claims 2-3 vague and indefinite because it unclear upon which amount the concentrations are based. Are the concentrations based on the total amount of 1,1,1,3,3-pentachloropropane, Lewis acid and chlorine? Applicant is advised to obviate the indefinite language and has to comply with the written description requirement.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 11,104,627 (‘627). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the process for the manufacture of 1,1,3,3-tetrachloropropene by dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of chlorine and Lewis acid. Claim 7 of ‘627 fails to recite the use of ferric chloride as the Lewis acid, however claims 9 and 14 of ‘627 recite ferric chloride. Thus a skilled artisan would have been motivated to use ferric chloride in claim 7 of ‘627 to arrive at the instantly claimed process.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,969,664 (‘664). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the process for the manufacture of 1,1,3,3-tetrachloropropene by dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of an oxidizing agent and Lewis acid. 
Regarding claim 1, claim 1 of ‘664 fails to recite the use of ferric chloride as the Lewis acid and chlorine as the oxidizing agent, however claims 3 and 4 of ‘664 recite ferric chloride and chlorine, respectively. Thus a skilled artisan would have been motivated to use ferric chloride and chlorine in claim 1 of ‘664 to arrive at instant claim 1.
Regarding claim 14, claim 1 of ‘664 fails to recite reactively distilling the mixture within the reaction vessel to thereby dehydrochlorinate the 1,1,1,3,3-pentachloropropane to 1,1,3,3-tetrachloropropene and hydrogen chloride.  However this deficiency is cured by claim 7 of ‘664 where it recites that the dehydrochlorination is conducted by reactive distillation. Thus a skilled artisan would have been motivated to use reactive distillation in claim 1’s dehydrochlorination process of ‘664 to arrive at instant claim 14.

Allowable Subject Matter
The closest prior art reference is Owens (Owens, S. et al. Patent application publication number US2008/0154072A1; cited in IDS 09/29/2019) and Johnson (Johnson, R. C. et al. Patent application publication number US2010/0331583A1; cited in IDS 09/29/2019).
Owens teaches in Example 2 a process for dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of ferric chloride catalyst (Lewis acid) to obtain 1,1,3,3-tetrachloropropene.
Johnson teaches a process for activating and prolonging catalyst lifetime during a catalytic hydrofluorination process by adding chlorine as an oxidizing agent ([0023]). Johnson further provides a list of the catalysts that can be activated by the oxidizing agent including FeCl3 ([0032]). Johnson teaches that the catalyst gets deactivated by 2,3-dichloro-3,3-trifluoropropene, which is formed as an impurity during the fluorination process. However, since Owens does not produce 2,3-dichloro-3,3-trifluoropropene as the intermediate during the dehydrochlorination process, a skilled artisan would not have a reasonable expectation for the catalyst to deactivate and would not have been motivated to use chlorine as taught by Johnson in the dehydrochlorination process of Owens.
Accordingly, the closest prior art, alone or in combination, neither anticipates nor reasonably makes obvious the claimed process for the manufacture of 1,1,3,3-tetrachloropropene.

Conclusion
Claims 1-15 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622